FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                                September 29, 2021

  District Clerk Navarro County                               10th Court Of Appeals Clerk
  Box 1439                                                    Nita Whitener
  Corsicana, TX 75151                                         McLennan County Courthouse
  * Delivered Via E-Mail *                                    501 Washington Ave., Rm 415
                                                              Waco, TX 76701
                                                              * Delivered Via E-Mail *

  Re: Hernandez, Roberto
  CCA No. PD-0790-20                                                                    COA No. 10-19-00252-CR
  Trial Court Case No. D38732-CR

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Presiding Judge 13th District Court (Delivered Via E-Mail)
           Emily Johnson-Liu (Delivered Via E-Mail)
           District Attorney Navarro County (Delivered Via E-Mail)
           Shana Faulhaber (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA